Case 3:19-cv-00236-HES-JRK Document 9 Filed 04/12/19 Page 1 of 1 PageID 61


                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

  STRIKE 3 HOLDINGS, LLC, a limited
  liability company,

                               Plaintiff,

  vs.                                                         Case No. 3:19-cv-236-J-20JRK

  JOHN DOE subscriber assigned IP
  address 67.190.215.195, an individual,

                        Defendant.
  _________________________________/

                                            ORDER

         This cause is before the Court on Plaintiff’s Motion for Leave to Serve a Third-Party

  Subpoena Prior to Rule 26(f) Conference and Incorporated Memorandum of Legal Authority

  (Doc. No. 7; “Motion”), filed March 13, 2019. The Motion requests leave to serve a

  third-party subpoena on Comcast Cable Communications, LLC, prior to the case

  management conference that is required by Rule 26(f), Federal Rules of Civil Procedure.

  Plaintiff, however, has not filed the proposed subpoena. Accordingly, it is

         ORDERED:

         1.     Plaintiff’s Motion for Leave to Serve a Third-Party Subpoena Prior to Rule 26(f)

  Conference and Incorporated Memorandum of Legal Authority (Doc. No. 7) is TAKEN

  UNDER ADVISEMENT.

         2.     On or before April 22, 2019, Plaintiff shall file the proposed subpoena that is

  the subject of the Motion.

         DONE AND ORDERED at Jacksonville, Florida on April 12, 2019.




  bhc
  Copies to:
  Counsel of Record
